Case 1:03-md-01570-GBD-SN Document 5610-1 Filed 01/15/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

In re Terrorist Attacks on September 11,2001 | 03 MDL 1570 (GBD)(SN)
ECF Case

 

 

This document relates to:
Chang Don Kim et al. v. Islamic Republic of Iran, No. 1:18-cv-11870 (GBD) (SN)

(NEL) ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS
ON BEHALF OF KIM PLAINTIFFS IDENTIFIED IN EXHIBITS A AND B UI

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibits A and B to this Order, Plaintiffs in Kim 7, who are each a spouse, parent, child, or
sibling (or the estate of a spouse, parent, child, or sibling) of a victim killed in the terrorist
attacks on September 11, 2001 (as identified on Exhibit A), or the estate of an individual who
was killed in the terrorist attacks on September 11, 2001 (as identified on Exhibit B), and the
Judgment by Default for liability only against Defendant Islamic Republic of Iran (the “Tran
Defendants”) entered on September 3, 2019 (ECF No. 5049), together with the entire record in
this case, it is hereby;

ORDERED that service of process was effected upon the Iran Defendants in accordance
with 28 U.S.C. § 1608(a) for sovereign defendants and 28 U.S.C. § 1608(b) for agencies and
instrumentalities of sovereign defendants; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of the Plaintiffs in Kim IU, as identified in the attached Exhibit A, who are each a spouse,
parent, child, or sibling (or the estate of a spouse, parent, child, or sibling) of an individual killed

in the terrorist attacks on September 11, 2001, as indicated in Exhibit A; and it is

docs- 1002295671

 

 

 
Case 1:03-md-01570-GBD-SN Document 5610-1 Filed 01/15/20 Page 2 of 3

ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,
as set forth in Exhibit A; and it is

ORDERED that partial final judgment is entered against the Jran Defendants and on
behalf of the Plaintiffs in Kim IZ, as identified in the attached Exhibit B, who are each the estate
of a victim of the terrorist attacks on September 11, 2001, as indicated in Exhibit B; and it is

ORDERED that Plaintiffs identified in Exhibit B are awarded: compensatory damages
for decedents’ pain and suffering in an amount of $2,000,000 per estate, as set forth in Exhibit B;
and it is

ORDERED that Plaintiffs identified in the expert reports attached as Exhibits B-1 to B-
10 to the Declaration of Jerry S. Goldman, Esquire (“Goldman Declaration”) (and identified in
Exhibit B) and annexed hereto, are awarded economic damages as set forth in Exhibit B and as
supported by the expert reports and analyses submitted as Exhibits B-1 to B-10 to the Goldman
Declaration; and it is

ORDERED that Plaintiffs identified in Exhibits A and B are awarded prejudgment
interest of 4.96 percent per annum, compounded annually, running from September 11, 2001
until the date of judgment; and it is

ORDERED that Plaintiffs identified in Exhibits A and B may submit an application for
punitive damages, economic damages, or other damages (to the extent such awards have not
previously been ordered) at a later date consistent with any future rulings made by this Court on

this issue; and it is further

docs~100229567, |
Case 1:03-md-01570-GBD-SN Document 5610-1 Filed 01/15/20 Page 3 of 3

ORDERED that the remaining Kim Plaintiffs not appearing on Exhibits A or B, may
submit in later stages applications for damages awards, and to the extent they are for solatium or
by estates for compensatory damages or for decedents’ pain and suffering from the
September 11" attacks, they will be approved consistent with those approved herein for the
Plaintiffs appearing on Exhibits A and B.

SO ORDERED:

BQ Danes

 

 

 

 

 

GF RY GE ()ANIELS
United States District Judge
Dated: New York, New York

0202 $ 0 Hdoo

FEB 05 2020

docs-100229567,1

 
Case 1:03-md-01570-GBD-SN Document 5610-2 Filed 01/15/20 Page 1 of 2

 

 

 
 

 

 

 

 

 

 

 

o00‘000'PES 0S 0s ooo‘ono‘rEs WLOL

ooo‘ose’rs ¥/N Y/N oo0’osz'r$ BUlIqIS S|42H aqueq Auouwy NH BUIXelA] alsded
o00’oszZ'PsS V/N v/N o000'0Sz’r$ Suds Suey BIDE} Bu UAD un aUIxe| aisseq
o00’0S7'rs Y/N V/N a00‘0SZ’7$ SUI|AIS Se} Anyyy auagsn3 unk BUIXe aldaad
o00’00S‘8s V/N V/N 000'00S’8S PEMD Jeusiy | yjeqeziy yoieseyy Jeusi4 Jazoy uyor
000‘00S8S v/N v/N o00'00S'8$ tv) Jaysiy ae UAI}E> Jaysi4 Jagoy uyor
oo0’0s2‘rs W/N v/N G00’0Sz‘rs Bulqls ‘df ‘ZajezUuoH SeWOUL Zj2ZU0D B[O9IN auluar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Z40 2 aBeg

(lUepecegq 11/6 Jo aweN 3se7 Aq Ayeonageydyy)

uury OF V “XA
OZ/ST/TO Palla Z-OT9GIUeWINSOQ NS-GE5-02STO-Pw-E0-T essed

 

 
Case 1:03-md-01570-GBD-SN Document 5610-3 Filed 01/15/20 Page 1 of 2

 

 
San au PF wey

PPP FP PP BP
WP WN PS

Case 1:03-md-01570-GBD-SN Document 5610-3 Filed 01/15/20 Page 2 of 2

EX. B to Kim

(Alphabetically by Last Name of 9/11 Decedent)

 

    

   

 

  
  
 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

~] “peceDeN

| Middle
Edward T. Earhart $2,000,000 $2,000,000
John E, Eichler $2,000,000 $2,000,000
Ulf Ramm Ericson $600,995 $2,000,000 $2,600,995
Catherine Fagan $602,994 $2,000,000 $2,602,994
Elizabeth A. Farmer $121,183 $2,000,000 $2,121,183
Rose Maria Feliciano $2,306,794 $2,000,000 $4,306,794
Andrew Fisher $1,548,536 $2,000,000 $3,548,536
John Roger Fisher $3,746,255 $2,000,000 $5,746,255
John J. Florio $4,912,017 $2,000,000 $6,912,017
Virgin Francis §2,000,000 $2,000,060
Jenine Gonzalez $2,000,000 $2,000,000
Harry Goody $1,197,901 $2,000,000 $3,197,901
Wanda Green $2,000,000 $2,000,006
Kenneth Grouzalis $1,171,657 $2,000,000 $3,171,657
Peggie Hurt $1,025,879 $2,000,000 $3,025,879
TOTALS $17,234,211 $30,000,000 $47,234,211

  

 

 

 
